 
Exhibit 10.2
 
TERMINATION AGREEMENT, WAIVER, AND RELEASE


This Termination Agreement, Waiver, and Release (this “Agreement”) is made and
entered into as of March 29, 2013, by and between Jaye L. Thompson, Ph.D.
(“Employee”) and Opexa Therapeutics, Inc. (“Opexa”).


WHEREAS, Employee has been employed by Opexa on an “at will” basis; and


WHEREAS, the parties desire to terminate Employee’s employment with Opexa (the
“Termination”) effective as of March 29, 2013 (the “Termination Date”), subject
to the terms of this Agreement;


WHEREAS, notwithstanding the Termination, Opexa has agreed to pay Employee,
subject to applicable withholding, the following: (i) severance pay (calculated
as an amount equal to Employee’s base salary that would otherwise be applicable)
for the period from March 30, 2013 through September 30, 2013 (in addition to a
payment in respect of any unpaid salary earned for the period through March 29,
2013 and any accrued and unused Paid Time Off (“PTO”) days, which is payable to
Employee regardless of this Agreement); and (ii) a lump sum payment of $20,000
as consideration hereunder and also in full satisfaction of any bonus payment
earned by Employee through the Termination Date; and


WHEREAS, Employee has agreed, in exchange for the consideration being provided
to Employee as part of this Agreement, to (i) return to Opexa all confidential
information and other property owned by Opexa or used by Employee in the
performance of her duties for Opexa and (ii) provide Opexa with a full release
of any and all claims that Employee has or may have against Opexa.


NOW, THEREFORE, in consideration of the mutual promises and covenants
established in this Agreement and other good and valuable consideration, the
parties agree as follows:


1.  
EMPLOYMENT TERMINATION.

 
(a)           
Termination.  As of the close of business on the Termination Date, the
Termination shall be deemed effective.  From and after the Termination Date
(without limitation), Employee shall:  (i) no longer be employed by or an
officer of Opexa; (ii) have no duties or authority to make any representations
or commitments on behalf of Opexa as an employee or officer; (iii) have no
further rights deriving from her employment by Opexa; and (iv) not be entitled
to any further compensation or non-vested benefits.

 
(b)           
Consideration.  Regardless of this Agreement, Employee shall receive from Opexa,
with appropriate deductions and withholdings, the following:  (i) any unpaid
salary for the period through March 29, 2013; and (ii) a lump sum payment of
$5,682.76 for unused PTO.  Employee shall also receive from Opexa, with
appropriate deductions and withholdings, the following severance
consideration:  (x) a lump sum payment of $20,000 (as consideration hereunder
and also in full satisfaction of any bonus payment earned by Employee through
the Termination Date), to be paid on the eighth day after the later of (A) the
Termination Date or (B) the date Employee executes this Agreement; and (y)
salary continuation payments based upon Employee’s wage rate as of immediately
prior to the Termination Date, at the same intervals as Opexa’s normal payroll
schedule, for the six-month period from March 30, 2013 through September 30,
2013, with such payments to commence (with a catch-up payment upon the first
payment, if applicable) beginning on the first regular pay day after the eighth
day after the later of (A) the Termination Date or (B) the date Employee
executes this Agreement.  Despite the receipt of such severance consideration,
Employee shall for no purposes be considered an employee of Opexa after the
Termination Date. Employee shall be fully responsible for all COBRA continuation
payments (if any), and such amounts will not be withheld from such severance
consideration.

 
 
 

--------------------------------------------------------------------------------

 
 
(c)           
Stock Options.  Employee agrees and acknowledges that as of the Termination
Date, Employee has options to acquire the Common Stock of Opexa (and only those
options) as set forth in Schedule A attached hereto (the “Stock
Options”).  Employee acknowledges that, notwithstanding any past, present or
future consulting agreement or other arrangement pursuant to which Employee may
provide services to the Company, Employee shall (i) have only ninety (90) days
following the Termination Date to exercise the Stock Options (or any other
options to acquire Opexa’s Common Stock) pursuant to the terms of the respective
agreements governing the Stock Options (or such other options, as applicable)
and (ii) Employee shall vest no further (following the Termination Date) in any
Stock Options (or any other options to acquire Opexa’s Common Stock).

 
(d)           
Assistance by Employee.  Employee shall do the following:  (i) between 9:00 a.m.
and 5:00 p.m. Central Time, Monday through Friday until September 30, 2013, be
reasonably available to answer questions about functions performed by Employee
for Opexa prior to the Termination, although such availability shall not
interfere with Employee’s ability to seek full-time employment with, or be
employed on a full-time basis by, a third party; (ii) surrender to Opexa, on or
before the Termination Date, all letters, papers, documents, instruments,
records, books, products, keys, charge cards, identification cards, computer and
telephone passwords, any electronic copies of any of the above, and any other
material owned by Opexa or used by her in the performance of duties for Opexa;
(iii) immediately tender to Opexa any and all confidential material issued by
Opexa and any other property of Opexa, including any personal computers or any
other equipment owned by Opexa and used by Employee in her employment with
Opexa; and (iv) otherwise perform the duties and obligations set forth in this
Agreement.

 
2.  
RELEASE OF CLAIMS.  For the sums paid by Opexa as severance consideration as set
forth in Section 1 above, Employee (i) hereby waives any and all claims,
charges, complaints, liabilities, obligations, promises, agreements, contracts,
damages, actions, causes of action, suits, accrued benefits or other liabilities
of any kind or character, whether known or hereafter discovered (the “Claims”),
arising in connection with or otherwise relating to Employee’s employment with
Opexa (as well as any predecessor entity), Employee’s relationship with Opexa
(as well as any predecessor entity) and Employee’s termination therefrom, that
Employee has or may have against Opexa and its officers, directors,
shareholders, agents and employees (as well as any predecessor entity and its
officers, directors, shareholders, agents and employees) and its successors and
assigns, and all other persons, firms, partnerships, or corporations in control
of, under the direction of, or in any way presently or formerly associated with
Opexa (the “Released Parties”) of any kind whatsoever, including, but not
limited to, allegations of wrongful termination, breach of contract, intentional
infliction of emotional distress, negligent infliction of emotional distress,
defamation, invasion of privacy, any action in tort or contract (including any
action under Opexa’s charter documents), any claims arising under and/or for any
alleged violation of any federal, state, or local law (including, but not
limited to, Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §
2000e et seq., the Civil Rights Act of 1866, 42 U.S.C. § 1981 et seq., the Equal
Pay Act, 29 U.S.C. § 206; the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”) 29 U.S.C. § 1001 et seq. (non-vested rights only), the
Americans with Disabilities Act, 42 U.S.C. § 12101 et seq., the Age
Discrimination In Employment Act of 1967, as amended (“ADEA”), 29 U.S.C. § 621
et seq., the Fair Labor Standards Act, as amended, 29 U.S.C. § 201 et seq., the
National Labor Relations Act, 29 U.S.C. §§ 151 et seq., the Family and Medical
Leave Act of 1993, 29 U.S.C. § 2601 et seq., the Worker Adjustment and
Retraining Notification Act (“WARN”), 29 U.S.C., § 2101 et seq., the
Occupational Safety and Health Act, as amended, the Texas Commission on Human
Rights Act, Texas Labor Code § 21.001 et seq., the Texas Payday Act, Texas Labor
Code, § 61.01 et seq., the Texas Workers’ Compensation Statute, Texas Labor Code
§ 451.0001 et seq., and any other employment or civil rights act) and any and
all claims for severance pay, bonus payments, stock options or rights to acquire
shares of the Common Stock of Opexa and, except as provided by law, benefits
under any compensation or employee benefit plan, program, policy, contract,
agreement or other arrangement of Opexa, and (ii) does hereby release and
forever discharge all of the Released Parties of and from any and all debts,
claims, demands, damages, actions, causes of action, or liabilities of any
nature whatsoever arising in connection with or otherwise relating to Employee’s
employment with Opexa (as well as any predecessor entity), Employee’s
relationship with Opexa (as well as any predecessor entity) and Employee’s
termination therefrom, that Employee shall or may have against any of the
Released Parties.

 
 
2

--------------------------------------------------------------------------------

 
 
3.  
CONFIDENTIALITY; NON-COMPETE.  Employee hereby acknowledges and agrees that,
notwithstanding any provision herein to the contrary, Employee’s obligations
under that certain Proprietary Information and Inventions Agreement, dated
November 16, 2009, by and between Opexa and Employee (the “PIIA”) shall continue
in full force and effect.  Moreover, in consideration for the payment of sums by
Opexa as severance consideration in Section 1 above, during any period in which
Employee is receiving such consideration as set forth in Section 1 above,
Employee will not engage in activity which is competitive with the
Company.  Employee further agrees not to make any disparaging or negative
remarks, either orally or in writing, regarding Opexa.  In addition to any other
remedy that Opexa may have, Employee agrees to permit Opexa to cancel Employee’s
rights, including the payments set forth in Section 1 above (except the payment
for unpaid salary through March 29, 2013 and PTO unused), if the terms of this
Section 3 are breached.



4.  
ARBITRATION.  Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled by arbitration as
contemplated by that certain Agreement to Arbitrate, dated November 16, 2009, by
and between Opexa and Employee (the “Arbitration Agreement”).



5.  
COMPREHENSIVE NATURE OF AGREEMENT; VOLUNTARY EXECUTION.  This Agreement contains
the entire agreement between Opexa and Employee with respect to the subject
matter hereof (incorporating, for this purpose, the PIIA by reference);
provided, however, that (i) the parties are entering into a Consulting Agreement
as of approximately the Termination Date and (ii) the Arbitration Agreement
remains in full force and effect.  Employee acknowledges that: (a) Employee has
been advised in writing to consult her own attorney, (b) that Employee has had
an opportunity to be represented by Employee’s own attorney, (c) that Employee
has read and understands the terms of this Agreement, (d) that Employee is
voluntarily entering into this Agreement to take advantage of the payments
offered, and (e) that there have been no promises leading to the signing of this
Agreement except those that have been expressly contained in this written
document.



6.  
OLDER WORKERS BENEFIT PROTECTION ACT ACKNOWLEDGEMENTS.  Employee acknowledges
and agrees that the severance consideration set forth in Section 1 above
constitutes consideration beyond that which, but for the mutual covenants set
forth in this Agreement, Opexa would be obligated to provide, or Employee
otherwise would be entitled to receive.  Employee has twenty-one (21) days after
actual receipt of this Agreement in which to consider and execute this
Agreement.  Mutually agreed upon changes to this Agreement, whether material or
immaterial, do not restart the 21-day period.  Employee agrees and acknowledges
that if she chooses to sign this Agreement before 21 days after she received it,
that she has done so voluntarily.  Furthermore, Employee has a period of seven
(7) days following the execution of this Agreement in which to revoke this
Agreement.  Accordingly, this Agreement will not become effective or enforceable
until the revocation period has expired.

 
 
3

--------------------------------------------------------------------------------

 
 
7.  
GOVERNING LAW.  This Agreement will be construed and interpreted in accordance
with the laws of the State of Texas.  Venue of any action to enforce this
Agreement will be in Harris County, Texas.  The parties to this Agreement agree
and acknowledge that this Agreement shall be considered to have been drafted
equally by each of the parties.



IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written


 

OPEXA THERAPEUTICS, INC.:  
EMPLOYEE:
                    By: /s/ Neil K. Warma    /s/ Jaye L. Thompson    Neil K.
Warma    Jaye L. Thompson    President and Chief Executive Officer   Date: 
March 29, 2013                 Address:  58 N Brokerfern                   The
Woodlands TX 77380


 
 
4

--------------------------------------------------------------------------------

 
 
Schedule A – Stock Options


Option Grant Date
 # of (Post-Split)
options Granted
 # of (Post-Split)
options Vested as of
3/29/2013
(Post-Split)
Exercise Price
11/30/2009
12,500
12,500
$8.20/share
1/4/2011
6,250
4,167
$6.24/share
1/6/2012
9,597
3,199
$3.80/share
1/6/2012
10,469
1,745
$3.80/share
1/6/2012
20,939
-
$3.80/share


